DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,781,856, 1-20 of U.S. Patent No. 10,297,030, 1-26 of U.S. Patent No. 10,297,032, 1-19 of U.S. Patent No. 10,380,744, and 1-18 of U.S. Patent No. 10,388,023. Although the claims at issue are not identical, they are not patentably distinct from each other because they involve analyzing video activity sequences of medication administration by a user, identifying an adverse reaction to the medication based on the actions performed by the user after the ingestion of the medication, notifying a medical professional in response to identifying the adverse reaction, and modifying the prescription regimen. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system of determining user response to administration of medication, the method comprising: obtaining information identifying a medication prescription regimen; determining one or more procedures for administering the medication prescription regimen, including ingestion of the medication; identifying one or more first video activity sequences associated with the one or more procedures; capturing, by a video capture device, one or more second video activity sequences of actual administration by a user in accordance with the one or more procedures, including during a time period after the ingestion of the medication; storing the one or more second video activity sequences to a non-transitory, computer- readable storage medium; analyzing at least one of the one or more second video activity sequences to identify actions performed by the user after the ingestion of the medication; based on the actions performed by the user after the ingestion of the medication, identifying an adverse reaction to the medication; and providing a notice to a third party in response to identifying the adverse reaction, as recited in independent claims 21 and 29, along with the other recited features of the claims.

The closest prior art found during extensive searching was Kibar (WO 2004/091371 A2) which discloses automatically performing measurements of responses of a subject comprising a sufficient set of measurements to complete a psychological evaluation task or to derive a complete conclusion about a cognitive state, an emotional state, or a socio-emotional state of the subject, and automatically completing the task or deriving the complete conclusion based on the measurements of responses where the measurements are made using video devices and the techniques can be employed to measure and report side effects after use of medicines. For example, the techniques could be used to measure movement disorders like body sway or postural stability associated with antipsychotic pharmacology (page 2 (summary) and page 36, lines 10-12).  Kibar fails to teach or suggest a method and system of determining user response to administration of medication, the method comprising: obtaining information identifying a medication prescription regimen; determining one or more procedures for administering the medication prescription regimen, including ingestion of the medication; identifying one or more first video activity sequences associated with the one or more procedures; capturing, by a video capture device, one or more second video activity sequences of actual administration by a user in accordance with the one or more procedures, including during a time period after the ingestion of the medication; storing the one or more second video activity sequences to a non-transitory, computer- readable storage medium; analyzing at least one of the one or more second video activity sequences to identify actions performed by the user after the ingestion of the medication; based on the actions performed by the user after the ingestion of the medication, identifying an adverse reaction to the medication; and providing a notice to a third party in response to identifying the adverse reaction.  Moreover, the missing claimed elements from Kibar are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiments in the Kibar disclosure because it is not an obvious variation of Kibar to capturing video activity sequences by a video capture device of actual medication administration by a user in accordance with instructions on ingesting the medication, including during a time period after the ingestion of the medication, analyzing the video activity sequences to identify actions performed by the user after the ingestion of the medication, identifying an adverse reaction to the medication based on the actions performed by the user after the ingestion of the medication, and providing a notice to a third party in response to identifying the adverse reaction.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system of determining user response to administration of medication, the method comprising: obtaining information identifying a medication prescription regimen; determining one or more procedures for administering the medication prescription regimen, including ingestion of the medication; identifying one or more first video activity sequences associated with the one or more procedures; capturing, by a video capture device, one or more second video activity sequences of actual administration by a user in accordance with the one or more procedures, including during a time period after the ingestion of the medication; storing the one or more second video activity sequences to a non-transitory, computer- readable storage medium; analyzing at least one of the one or more second video activity sequences to identify actions performed by the user after the ingestion of the medication; based on the actions performed by the user after the ingestion of the medication, identifying an adverse reaction to the medication; and providing a notice to a third party in response to identifying the adverse reaction, as recited in independent claims 21 and 29, along with the other recited features of the claims.

The instant limitations could be allowable if a terminal disclaimer is filed in view of the non-statutory double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626